Citation Nr: 1141014	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  06-34 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for hypothyroidism, currently evaluated as 30 percent disabling. 

2.  Entitlement to an increased rating for chronic strain in the right paraspinous muscles of the thoracic spine, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran had active service from June 1973 to October 1979 and May 1981 to July 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of May 2005.  Although the statement of the case also included the issues of entitlement to a total disability rating due to individual unemployability (TDIU) and entitlement to service connection for PTSD, the Veteran did not appeal the TDIU issue.  Additionally the RO granted the Veteran service connection for PTSD by way of an August 2011 rating decision.  Accordingly, only the two issues set forth on the title page of this decision are currently in appellate status before the Board.  To the extent that the record might again raise the TDIU issue during the processing of this appeal, the RO should revisit the issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In July 2007 the Veteran withdrew his request for a hearing before the Board.

The Veteran's claims were remanded by the Board for further development in September 2010.

The issue of entitlement to an increased rating for chronic strain in the right paraspinous muscles of the thoracic spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not experience muscular weakness, mental disturbance or weight gain due to his hypothyroidism.





CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for hypothyroidism have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 9703 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated in October 2004 and March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  The Veteran was afforded VA examinations during the pendency of this appeal.  The Veteran's private medical records, VA medical records and his Social Security Administration (SSA) records have been obtained.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  Therefore, the Board finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to the merits of the Veteran's appeal.

As explained below, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for hypothyroidism.

The Veteran was originally granted service connection and a 10 percent rating for Grave's disease by a December 1994 rating decision.  In April 2003 the RO increased the Veteran's rating to 30 percent for hypothyroidism secondary to treatment for Grave's disease.  The Veteran's current claim for an increased rating for hypothyroidism was received by VA in September 2004.  

Under 38 C.F.R. § 4.119, Diagnostic Code 7903 a 30 percent rating is warranted when hypothyroidism causes fatigability, constipation, and mental sluggishness.  A 60 percent rating is for assignment when there is muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is for assignment when there is cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute) and sleepiness.

On VA examination in November 2004 it was noted that the Veteran was on continuous medication for treatment of his hypothyroidism.  The Veteran reported fatigue on a daily basis, though it was noted that the fatigue could be related to nightmares and to back pain influencing the amount of his sleep.  He reported heat intolerance, diarrhea, and loose stools.  The Veteran reported tremors of the arms and hands that increased with fatigue. 

A November 2005 private medical record notes that the Veteran had been hospitalized for diverticular disease.  His weight was 158 pounds.

When afforded a VA examination in March 2006 the Veteran reported that he tended to stool every other day.  His first stool was firm and then he would have two or three looser stools throughout the day.  The Veteran complained of easy fatigability, which he attributed to medications and PTSD.  The Veteran's weight was noted to be 160 pounds and stable.  The Veteran reported that, if he became stressed, his hands would become shaky, and it would be hard to work.  The examiner attributed this shaking condition to the Veteran's PTSD.  

In June 2006 a VA examiner noted that the Veteran had irritable bowel syndrome and diverticulitis.  These problems were not noted to be related to the Veteran's hypothyroidism.

The Veteran's VA outpatient treatment records include November 2008 treatment records which note that the Veteran's hypothyroidism was stable with medication and that the Veteran weighted 158.4 pounds.

A VA examination in July 2011 revealed the Veteran's weight to be 154.9 pounds and it was noted that there had been no change in weight.  The diagnoses were Graves disease; status post radioisotope ablation of the thyroid gland times two; euthyroid on lifetime supplementation.  The examiner noted decreased concentration and poor social interactions.  Also noted was shaking and heat intolerance.  The examiner listed the Veteran's usual daily activities and noted that the effects of the hypothyroidism on each activity were either mild or none.  

In this case the Board does not find that the Veteran's hypothyroid symptoms meet the criteria for a higher rating.  He has not been shown to have muscular weakness or weight gain.  The VA examination reports have shown that the Veteran's weight is quite stable.  The Board also does not find that the Veteran has mental disturbance related to his service-connected hyperthyroidism.  As noted by the March 2006 VA examiner, the Veteran's psychiatric symptoms are more likely due to the Veteran's service-connected PTSD.  The Veteran currently has a 50 percent rating in effect for PTSD.  

The Board has considered an extraschedular evaluation for the Veteran's hypothyroidism under the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the Veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  The Veteran's hypothyroidism, however, has not resulted in hospitalization or marked interference with employment.  In this case the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, and referral for extraschedular consideration is not required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Because the Veteran has not met the criteria for a rating in excess of 30 percent at any time since the grant of service connection, he is not entitled to a higher "staged" rating due to significant change in the level of disability.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim and that a rating in excess of 30 percent for hypothyroidism is not warranted.


ORDER

A rating in excess of 30 percent for hypothyroidism is denied


REMAND

The Veteran's appeal for an increased rating for chronic strain in the right paraspinous muscles of the thoracic spine was remanded by the Board in September 2010 to obtain a VA examination of the thoracic spine.  The Board notes that the Veteran's current 10 percent rating is assigned under Diagnostic Code 5237 and that the rating criterion for this diagnostic code includes evaluation of the thoracolumbar spine range of motion.  The VA examination report obtained in July 2011 does not include measurements of the Veteran's thoracolumbar spine range of motion.  Consequently, the July 2011 VA examination report is inadequate and the Veteran should be provided a new VA examination that provides the information needed to evaluate the Veteran's thoracic disability.  When a medical examination report does not contain sufficient detail, adjudicators are required to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see also Massey v. Brown, 7 Vet. App. 204 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination to determine the extent and severity of his service-connected thoracic spine disability.  The claims files should be made available to and be reviewed by the examiner.  Range of motion testing should also be accomplished.  The examination report should address any weakened movement of the thoracolumbar spine, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups. 

The examiner should also identify whether the Veteran has muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

2.  Upon completion of the above requested development readjudicate the Veteran's claim.  The Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


